           Case 3:19-cv-05114-MJP Document 23 Filed 06/08/20 Page 1 of 3



1                                             U.S. District Court Judge MARSHA J. PECHMAN
                                              U.S. Magistrate Judge J. RICHARD CREATURA
2

3

4

5

6

7                         UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
                                                  )
9    SAM W. McGIVERON,                            ) CASE NO. C19-5114-MJP-JRC
                                                  )
10                          Plaintiff,            ) ORDER FOR ATTORNEYS FEES
                                                  ) PURSUANT TO 42 U.S.C. § 406(b)
11   vs.                                          )
                                                  )
12
     Commissioner of Social Security,             )
13                                                )
                            Defendant.            )
14                                                )
                                                  )
15

16

17
            THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
18
     Motion For Attorneys Fees Pursuant to 42 U.S.C. § 406(b), it is hereby ORDERED that
19
     Plaintiff’s attorney, JEANETTE LAFFOON, is awarded attorney fees of $17,853 pursuant
20
     to 42 U.S.C. § 406(b). Counsel will refund directly to Plaintiff the $4,942.85 in EAJA fees
21

22   previously received.

23

24

25
     ORDER FOR ATTORNEYS FEES
     PURSUANT TO 42 U.S.C. § 406(b)
     [C19-5114-MJP-JRC]
                                            - Page 1
          Case 3:19-cv-05114-MJP Document 23 Filed 06/08/20 Page 2 of 3



1    DATED this __8th____ day of __June______, 2020.

2



                                         A
3

4

5                                        Marsha J. Pechman
                                         United States Senior District Judge
6

7

8

9
     Presented by:
10

11   /s/ JEANETTE LAFFOON
     JEANETTE LAFFOON, WSBA #30872
12   Attorney for Plaintiff
13
     DATED: June 8, 2020
14
                                               /s/ JEANETTE LAFFOON
15                                             JEANETTE LAFFOON, WSBA #30872
                                               Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25
     ORDER FOR ATTORNEYS FEES
     PURSUANT TO 42 U.S.C. § 406(b)
     [C19-5114-MJP-JRC]
                                       - Page 2
          Case 3:19-cv-05114-MJP Document 23 Filed 06/08/20 Page 3 of 3



1                           CERTIFICATE OF ELECTRONIC FILING:

2    This is to certify that I electronically filed the foregoing proposed ORDER FOR
     ATTORNEYS FEES PURSUANT TO 42 U.S.C. § 406(b) with the Clerk of the Court using
3    the CM/ECF system which will send notification of such filing to the following:
4
     Sarah L. Martin
5    Special Asst. U.S. Attorney
     Office of General Counsel
6    701 5th Avenue, Suite 2900, MS 221A
     Seattle, WA 98104-7075
7    sarah.martin@ssa.gov
8    Kerry J. Keefe
     Asst. U.S. Attorney
9
     Department of Justice
10   U.S. Attorney’s Office
     700 Stewart Street, Ste 5220
11   Seattle, WA 98101-1271
     Kerry.keefe@usdoj.gov
12

13   DATED: June 5, 2020
                                                      /s/ Jeanette Laffoon
14
                                                      Jeanette Laffoon, Attorney
15                                                    MADDOX & LAFFOON, P.S.
                                                      jeanettelaffoon@gmail.com
16                                                    sirenad@maddox-laffoon.com

17

18

19

20

21

22

23

24

25
     ORDER FOR ATTORNEYS FEES
     PURSUANT TO 42 U.S.C. § 406(b)
     [C19-5114-MJP-JRC]
                                           - Page 3
